GARRETT, J.,
concurring.
I join in the conclusion that the victim’s statements were admissible under OEC 803(2), the “excited-utterance” exception to the hearsay rule. I write separately because the trial court made a comment below that indicates a need to clarify the analytical framework that we use to determine *282whether a statement falls within the excited-utterance exception.
The rationale behind the excited-utterance exception is that an event may be so startling, upsetting, or painful that it “temporarily stills [a declarant’s] capacity for reflection and produces utterances free of conscious fabrication.” 1981 Conference Committee Commentary to OEC 803(2); see also State v. Hutchison, 222 Or 533, 537, 353 P2d 1047 (1960) (describing a similar rationale). Thus, the Supreme Court has explained that “[o]ne of the basic determinations which must be made by the trial judge upon the offer of testimony as an excited utterance or spontaneous statement is whether the statement of the declarant was a spontaneous reaction to the occurrence or event, rather than the result of reflective thought.” Zeller v. Dahl, 262 Or 515, 518-19, 499 P2d 1316 (1972) (internal quotation marks omittted). Consequently, Oregon courts have historically followed an excited utterance test that explicitly required a finding that a statement was spontaneous. See, e.g., State v. Kendrick, 239 Or 512, 515-16, 398 P2d 471 (1965) (holding that “spontaneous exclamations” fall within an exception to the hearsay rule when these criteria exist: “(1) there must be some occurrence startling enough to produce nervous excitement and render the utterance spontaneous and unreflecting; (2) the utterance must be before there has been time to contrive and misrepresent and while reflective powers are yet in abeyance; (3) the utterance must relate to the circumstances of the startling occurrence preceding it”).
After the adoption of OEC 803(2) in 1981, however, Oregon courts began to recast the test for an excited utterance.1 In State v. Carlson, 311 Or 201, 215, 808 P2d 1002 (1991), the Supreme Court set forth three findings that a trial court must make before concluding that the exception applies: “(1) a startling event or condition must have occurred; (2) the statement must have been made while the declarant was under the stress of excitement caused by the event or condition; and (3) the statement must relate to *283the startling event or condition.” That articulation tracks the words of OEC 803(2), which refers to a declarant being “under the stress of excitement” rather than a declarant’s speaking “spontaneously.” Nothing in the legislative history, however, suggests that the legislature intended to abandon the spontaneity requirement. Rather, the commentary reiterates that the “key factor in determining whether an utterance is ‘excited,’ and therefore qualifies under the exception, is the degree to which it is spontaneous.” 1981 Conference Committee Commentary to OEC 803(2).
Likewise, nothing in cases such as Carlson suggests that the spontaneity requirement has been abrogated. To the contrary, Carlson implies that the “under the stress” requirement is simply another way of describing the requirement that the statement be spontaneous. That is evidenced by this passage from Carlson: “The spontaneity-of-the-utterance requirement, i.e., the requirement that the statement of the declarant be ‘made while the declarant was under the stress caused by the event or condition,’ has both a causal and a temporal dimension.” 311 Or at 218 (emphasis omitted).
The Supreme Court’s opinion in State v. Cunningham, 337 Or 528, 99 P3d 271 (2004), also suggests that the spontaneity-of-the-utterance and the under-the-stress requirements are simply different ways of expressing the same concept. In addressing the second prong of the three-prong Carlson test, the court said:
“Next, we must consider whether the victim was under the stress of the excitement of that startling event at the time that she made the disputed statements and whether that event caused the victim’s stress or excitement. Carlson, 311 Or at 218. As this court explained in Carlson, the traditional rationale for allowing excited utterances to be admitted over a hearsay objection is that the ‘excitement caused by the startling event or condition temporarily stills the capacity for reflection’ and thus is likely to produce ‘statements free of conscious fabrication.’ Id. at 215 (citing Legislative Commentary to Oregon Evidence Code 154 (1981)). In other words, the spontaneity of a statement made under the stress of a startling event is used as an indicator that the statement is reliable. See State v. Hutchison, 222 *284Or 533, 537, 353 P2d 1047 (1960) (stating same in regard to res gestae, doctrinal predecessor to excited utterance exception). Criteria that bear on the trial court’s determination of the spontaneity of the utterance include ‘lapse of time, place, content of the utterance, physical or mental condition of the declarant, whether made in response to an inquiry, and presence or absence of a motive to fabricate.’ Carlson, 311 Or at 218 [quoting Cleary, Strong, Brown & Mostellar, Evidence, Cases and Materials 17 (4th ed 1988)].”
Cunningham, 337 Or at 542-43; see also State ex rel Juv. Dept. v. C. M. C., 243 Or App 335, 340, 259 P3d 938 (2011) (“Whether a statement qualifies for admission as an excited utterance involves factual issues, including whether the statement was made while the declarant was actually under the stress of the startling event or condition; that is, whether the declarant’s capacity for reflection was stilled, rendering it unlikely that he or she could consciously fabricate the statement.”); State v. Stonaker, 149 Or App 728, 740, 945 P2d 573 (1997), rev den, 327 Or 123 (1998) (describing the second Carlson factor as the “spontaneity-of-the-utterance” factor).
Thus, Carlson and Cunningham treat the spontaneity-of-the-utterance and the under-the-stress requirements as closely related concepts. Neither case, however, explicitly discusses the nature of that relationship, which could be a source of confusion in cases where a declarant may have been “under stress,” as we commonly understand that phrase, yet also have had time for reflective thought such that his or her statement cannot be regarded as “spontaneous.”
That potential for confusion is revealed by a comment made by the trial court in this case. In deciding that the aunt’s testimony about the victim’s statements was admissible, the trial court stated that it was relying on the three “elements for an excited utterance” discussed in Carlson. The trial court continued:
“I noticed there was a case in the commentary to the rule, back from 1972, Zeller, and that focused on the period — the opportunity for the witness to reflect, and so I think that’s why that was in my memory. But as I stated earlier, that’s not actually an element, but one of the criteria to determine in deciding the second prong.”
*285The trial court’s comments can be interpreted as casting doubt on the continued relevance of Zeller and minimizing the importance of the distinction between statements that are spontaneous and those that are the result of reflective thought. Although Zeller predates both the adoption of OEC 803(2) and Carlson, it remains good law. The legislative commentary regarding OEC 803(2) approvingly cited Zeller for the proposition that “the time interval [between the startling event and the utterance] is one of the most important factors in determining spontaneity, particularly if there is evidence that the declarant engaged in reflective thought during the interval.” 1981 Conference Committee Commentary to OEC 803(2) (emphasis added). In that passage, “spontaneity” is the thing to be determined; it is not a “criterion” that is used to determine something else.
In my view, there is only one way to reconcile the three-part test in Carlson with the continued centrality of the spontaneity requirement. The “under stress” prong of the Carlson test cannot be satisfied by a showing that a declarant was under just any type of stress. Rather, it must be shown that the declarant was under a specific type of stress — one that “temporarily stills the capacity for reflection and produces utterances free of conscious fabrication.” 1981 Conference Committee Commentary to OEC 803(2).
In this case, regardless of any analytical imprecision below, the record supports the finding that the victim’s statements were made while she was under the stress of excitement caused by the preceding events, including her rush to escape from defendant. The evidence shows that the victim left the apartment without even taking her purse, began walking to the car, saw defendant watching her, increased her pace, entered the car quickly, and urged her aunt to “Go. Go Now.” The victim was shaking and crying when she began speaking about her ordeal. That is a sufficient basis on which to find that the victim’s capacity for reflection had been temporarily stilled.

 OEC 803(2) provides that hearsay is admissible if it consists of “[a] statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.”